              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JONATHAN SHELTON,
      Plaintiff,                            NO. 3:19-CV-0843

             v.                             (JUDGE CAPUTO)
 ABDIRIZAK GURE, YAYA
 TRANSPORT LLC, and YOUNG
 STARS TRANSPORT INC.,
      Defendants.
                                  ORDER
     NOW, this 3rd day of September, 2019, IT IS HEREBY ORDERED that
Defendants’ Motion to Dismiss (Doc. 13) is DENIED.


                                           /s/ A. Richard Caputo
                                           A. Richard Caputo
                                           United States District Judge
